This is a single appeal from a report of commissioners on an estate which had been represented insolvent, allowing three separate claims against the estate in favor of three different persons. At a former term the court declared the appeal invalid, the allowance in each case being in effect a separate judgment, which, if appealed from, should have been appealed from separately. The counsel for the appellants now *Page 349 
moves to amend the appeal by striking out so much as purports to appeal from the allowance of all but one of the claims, thus, as he hopes, validating it. We do not think the amendment would avail. The appeal, being originally void, was without effect. It was as if it had not been taken. There is nothing which warrants our finding it valid as to one and invalid as to the other two, since it purports to extend to all alike. It was not defective merely, but a nullity, so that there is nothing here to be amended.
Motion dismissed.
Proceeding dismissed as void.